United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11505
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ZOSIMO REYES SAENZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:95-CR-18-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Zosimo Reyes Saenz, federal prisoner # 27042-077, appeals

the district court’s denial of his “18 U.S.C. § 3742 motion for

review of sentence.”   Saenz’s motion, which was filed after the

conclusion of his direct appeal and 28 U.S.C. § 2255 motion, is

an unauthorized motion.     See United States v. Early, 27 F.3d 140,

142 (5th Cir. 1994).   Accordingly, Saenz’s appeal is DISMISSED

for lack of jurisdiction.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.